 



Exhibit 10.2
PURE CYCLE CORPORATION
2004 INCENTIVE PLAN
Effective as of April 12, 2004
As amended November 12, 2007
(Reflects reverse stock split effective April 26, 2004)
SECTION 1
INTRODUCTION
1.1 Establishment. Pure Cycle Corporation hereby establishes the Pure Cycle
Corporation 2004 Incentive Plan (the “Plan”) for certain officers, employees,
consultants, and directors of the Company.
1.2 Purposes. The purposes of the Plan are to provide the officers, employees,
consultants, and directors of the Company selected for participation in the Plan
with added incentives to continue in the long-term service of the Company and to
create in such persons a more direct interest in the future success of the
operations of the Company by relating incentive compensation to increases in
stockholder value, so that the income of such persons is more closely aligned
with the income of the Company’s stockholders. The Plan is also designed to
enhance the ability of the Company to attract, retain and motivate officers,
employees, consultants, and directors by providing an opportunity for investment
in the Company.
SECTION 2
DEFINITIONS
2.1 Definitions. The following terms shall have the meanings set forth below:
(a) “Administrator” means (i) the Board, or (ii) one or more committees of the
Board to whom the Board has delegated all or part of its authority under this
Plan. Any committee under clause (ii) hereof which makes grants to “officers” of
the Company (as that term is defined in Rule 16a-1(f) promulgated under the
Exchange Act) shall be composed of not less than the minimum number of persons
from time to time required by Rule 16b-3, each of whom, to the extent necessary
to comply with Rule 16b-3 only, shall be a Nonemployee Director. Further, if the
Administrator consists of less than the entire Board, then to the extent
necessary for any Award to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code, each member of the
Administrator will be an Outside Director. For purposes of the preceding
provisions, if one or more members of the Administrator is not a Nonemployee or
not an Outside Director, but recuses himself or herself or abstains from voting
with respect to a particular action taken by the Administrator, then the
Administrator, with respect to the action, will be deemed to consist only of the
members of the Administrator who have not recused themselves or abstained from
voting.
(b) “Affiliated Corporation” means (i) any corporation or other entity
(including but not limited to a partnership) that directly, or through one or
more intermediaries controls, is controlled by, or is under common control with,
Pure Cycle Corporation, or (ii) any entity in which the Company has a
significant equity interest, as determined by the Administrator.

 

 



--------------------------------------------------------------------------------



 



(c) “Award” means a grant made under this Plan in the form of Stock, Options,
Restricted Stock, Performance Shares, or Performance Units.
(d) “Board” means the board of directors of the Company.
(e) “Company” means Pure Cycle Corporation, a Delaware corporation, together
with its Affiliated Corporations except where the context otherwise requires.
(f) “Consultant” means any person, including an advisor, engaged by the Company
to render consulting or advisory services and who is compensated for such
services and such person is eligible to receive shares registered on Form S-8
under the Securities Act. Mere service as a Director or payment of a director’s
fee by the Company or an Affiliated Corporation shall not be sufficient to
constitute “consulting or advisory services” rendered to the Company or an
Affiliated Corporation.
(g) “Director” means a member of the Board.
(h) “Effective Date” means the date on which the Plan is initially approved by a
vote of the stockholders of the Company.
(i) “Employee” means any person who is a full or part-time employee (including,
without limitation, an officer or director who is also an employee) of the
Company or any Affiliated Corporation or any division thereof. The term also
includes future employees who have received a formal offer of employment.
(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(k) “Executive Officer” shall mean an officer as defined in Exchange Act
Rule 16a-1(f) and any person deemed to be an “executive officer” within the
scope of Section 13(k) of the Exchange Act.
(l) “Fair Market Value” means, as of any date, the value of the Stock determined
as follows:
(i) If the Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for such
Stock as quoted on such exchange or system for the last market trading day prior
to the time of determination (or, if there are no actual sales of such Stock on
such date, the latest sales price of such Stock preceding such date);
(ii) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Stock on the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

-2-



--------------------------------------------------------------------------------



 



(iii) In the absence of an established market for the Stock, the Fair Market
Value shall be determined in good faith by the Administrator by the reasonable
application of a reasonable valuation method in accordance with Section 409A of
the Internal Revenue Code and the regulations thereunder.
(m) “Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Internal Revenue Code.
(n) “Internal Revenue Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time, and the rules and regulations promulgated
thereunder.
(o) “Nonemployee Director” means a Director who is a “nonemployee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act.
(p) “Non-Statutory Option” means any Option other than an Incentive Stock
Option.
(q) “Option” means a right to purchase Stock at a stated price for a specified
period of time.
(r) “Option Price” means the price at which shares of Stock subject to an Option
may be purchased, determined in accordance with Section 7.2(b).
(s) “Outside Director” means a Director who is an “outside director” within the
meaning of Internal Revenue Code Section 162(m).
(t) “Participant” means an Employee or Director of, or Consultant to, the
Company designated by the Administrator from time to time during the term of the
Plan to receive one or more Awards under the Plan.
(u) “Performance Cycle” means the period of time as specified by the
Administrator over which Performance Share or Performance Units are to be
earned.
(v) “Performance Shares” means an Award made pursuant to Section 9 which
entitles a Participant to receive Shares, their cash equivalent or a combination
thereof based on the achievement of performance targets during a Performance
Cycle.
(w) “Performance Units” means an Award made pursuant to Section 9 which entitles
a Participant to receive cash, Stock or a combination thereof based on the
achievement of performance targets during a Performance Cycle.
(x) “Plan Year” means each 12-month period beginning September 1 and ending the
following August 31, except that for the first year of the Plan it shall begin
on the Effective Date and extend to August 31 of that year.
(y) “Restricted Stock” means Stock granted under Section 8 that is subject to
restrictions imposed pursuant to such Section.

 

-3-



--------------------------------------------------------------------------------



 



(z) “Service Provider” means an Employee or Director of, or Consultant to, the
Company or an Affiliated Corporation.
(aa) “Share” means a share of Stock.
(bb) “Stock” means the common stock, $.01 par value, of the Company.
(cc) “Stock Option Agreement” means a written document delivered by the Company
to the recipient of an Option specifying the terms of such Option. Such document
must specify, at a minimum, the number of Shares subject to the Option, the
exercise price, any vesting schedule, and any terms which vary from the default
provisions provided in the Plan. Such document need not be signed by the Option
recipient.
2.2 Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural
SECTION 3
PLAN ADMINISTRATION
3.1 Authority of Administrator. The Plan shall be administered by the
Administrator. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the
Administrator by the Plan, the Administrator shall have full power and authority
to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to eligible Participants; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances cash, shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Administrator;
(vii) determine whether, to what extent, and under what circumstances to
accelerate the exercisability of any Award or the end of a Performance Cycle or
the termination of the restriction period for any Restricted Stock Award;
(viii) correct any defect, supply any omission, reconcile any inconsistency and
otherwise interpret and administer the Plan and any instrument or agreement
relating to the Plan or any Award hereunder; (ix) establish, amend, suspend, or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Administrator deems necessary
or desirable for the administration of the Plan. To the extent necessary or
appropriate, the Administrator may adopt sub-plans consistent with the Plan to
conform to applicable state or foreign securities or tax laws.
3.2 Determinations Under the Plan. Unless otherwise expressly provided in the
Plan all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Administrator, may be made at any time and shall be final,
conclusive, and binding upon all persons, including the Company, any Affiliated
Corporation, any Participant, any holder or beneficiary of any Award, and any
stockholder. No member of the Administrator shall be liable, in the absence of
bad faith, for any act or omission with respect to his or her services as an
Administrator. Service on a committee acting as the Administrator shall
constitute service as a director of the Company entitling members to any
indemnification of liability benefits applicable to directors with respect to
their services as Administrator.

 

-4-



--------------------------------------------------------------------------------



 



3.3 Delegation of Certain Responsibilities. The Administrator may, in its sole
discretion, delegate to appropriate officers of the Company the administration
of the Plan under this Section 3; provided, however, that no such delegation by
the Administrator shall be made (i) if such delegation would not be permitted
under applicable law or (ii) with respect to the administration of the Plan as
it affects Executive Officers or Directors of the Company, and provided further
that the Administrator may not delegate its authority to correct errors,
omissions or inconsistencies in the Plan. Subject to the above limitations, the
Administrator may delegate to the Chief Executive Officer of the Company its
authority under this Section 3 to grant Awards to employees who are not
Executive Officers or Directors of the Company. All authority delegated by the
Administrator under this Section 3.3 shall be exercised in accordance with the
provisions of the Plan and any guidelines for, conditions on, or limitations to
the exercise of such authority that may from time to time be established by the
Administrator.
SECTION 4
STOCK SUBJECT TO THE PLAN
4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, one
million six hundred thousand (1,600,000) Shares are initially authorized for
issuance under the Plan in accordance with the provisions of the Plan and
subject to such restrictions or other provisions as the Administrator may from
time to time deem necessary. Subject to adjustment as provided in Section 4.3,
no Participant may be granted Awards in any twelve-month period with respect to
more than three hundred thousand (300,000) Shares. The Shares may be divided
among the various Plan components as the Administrator shall determine, except
that no more than one million five hundred thousand (1,500,000) Shares as
calculated pursuant to Section 4.2 shall be cumulatively available for the grant
of Incentive Stock Options under the Plan. Shares which may be issued upon the
exercise of Options shall be applied to reduce the maximum number of Shares
remaining available for use under the Plan. The Company shall at all times
during the term of the Plan and while any Options are outstanding retain as
authorized and unissued Stock, or as treasury Stock, at least the number of
Shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.
4.2 Unused and Forfeited Stock. Any Shares that are subject to an Award under
this Plan which are not used because the terms and conditions of the Award are
not met, including any Shares that are subject to an Option which expires or is
terminated for any reason, any Shares which are used for full or partial payment
of the purchase price of Shares with respect to which an Option is exercised and
any Shares retained by the Company pursuant to Section 16.2 shall automatically
become available for use under the Plan. Notwithstanding the foregoing, any
Shares used for full or partial payment of the purchase price of the Shares with
respect to which an Option is exercised and any Shares retained by the Company
pursuant to Section 16.2 that were originally Incentive Stock Option Shares
shall still be considered as having been granted for purposes of determining
whether the Share limitation provided for in Section 4.1 has been reached for
purposes of Incentive Stock Option grants.

 

-5-



--------------------------------------------------------------------------------



 



4.3 Adjustments for Stock Split, Stock Dividend, etc. If the Company shall at
any time increase or decrease the number of its outstanding Shares of Stock or
change in any way the rights and privileges of such Shares by means of the
payment of a stock dividend or any other distribution upon such Shares payable
in Stock, or through a stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock, then in relation to
the Stock that is affected by one or more of the above events, the numbers,
rights and privileges of (i) the shares of Stock as to which Awards may be
granted under the Plan, and (ii) the Shares of Stock then included in each
outstanding Option, Performance Share or Performance Unit granted hereunder,
shall be increased, decreased or changed in like manner as if they had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.
4.4 Dividend Payable in Stock of Another Corporation, etc. Except as set forth
in Section 4.5 below, if the Company shall at any time pay or make any dividend
or other distribution upon the Stock payable in securities of another
corporation or other property (except money or Stock), a proportionate part of
such securities or other property shall be set aside and delivered to any
Participant then holding an Award for the particular type of Stock for which the
dividend or other distribution was made, upon exercise thereof in the case of
Options, and the vesting thereof in the case of other Awards. Prior to the time
that any such securities or other property are delivered to a Participant in
accordance with the foregoing, the Company shall be the owner of such securities
or other property and shall have the right to vote the securities, receive any
dividends payable on such securities, and in all other respects shall be treated
as the owner. If securities or other property which have been set aside by the
Company in accordance with this Section are not delivered to a Participant
because an Award is not exercised or otherwise vested, then such securities or
other property shall remain the property of the Company and shall be dealt with
by the Company as it shall determine in its sole discretion.
4.5 Spin-offs. If the Company shall at any time pay or make any dividend or
other distribution upon the Stock in the nature of a spin-off, for example a
dividend payable in securities of an Affiliated Corporation, the Administrator
shall in its discretion determine what changes are equitably required to
outstanding Awards to effect the spin-off, including but not limited to treating
Awards of Employees remaining with the Company differently from Awards to
Employees of the newly spun-off entity, substituting Awards for Company Stock
for Awards of stock in the spun-off entity, and allowing either the Company, the
spun-off entity or both to hold the securities or property set aside for Award
participants.
4.6 Other Changes in Stock. In the event there shall be any change, other than
as specified in Sections 4.3, 4.4 and 4.5, in the number or kind of outstanding
shares of Stock or of any stock or other securities into which the Stock shall
be changed or for which it shall have been exchanged, and if the Administrator
shall in its discretion determine that such change equitably requires an
adjustment in the number or kind of Shares subject to outstanding Awards or
which have been reserved for issuance pursuant to the Plan but are not then
subject to an Award, then such adjustments shall be made by the Administrator
and shall be effective for all purposes of the Plan and on each outstanding
Award that involves the particular type of stock for which a change was
effected.

 

-6-



--------------------------------------------------------------------------------



 



4.7 General Adjustment Rules. If any adjustment or substitution provided for in
this Section 4 shall result in the creation of a fractional Share under any
Award, the Company shall, in lieu of selling or otherwise issuing such
fractional Share, pay to the Participant a cash sum in an amount equal to the
product of such fraction multiplied by the Fair Market Value of a Share on the
date the fractional Share would otherwise have been issued. In the case of any
such substitution or adjustment affecting an Option, the total Option Price for
the shares of Stock then subject to an Option shall remain unchanged but the
Option Price per share under each such Option shall be equitably adjusted by the
Administrator to reflect the greater or lesser number of shares of Stock or
other securities into which the Stock subject to the Option may have been
changed.
4.8 Determination by Administrator. Adjustments under this Section 4 shall be
made by the Administrator, whose determinations with regard thereto shall be
final and binding upon all persons.
SECTION 5
REORGANIZATION OR LIQUIDATION
In the event that the Company is merged or consolidated with another corporation
(other than a merger or consolidation in which the Company is the continuing
corporation and which does not result in any reclassification or change of
outstanding Shares), or if all or substantially all of the assets or more than
50% of the outstanding voting stock of the Company is acquired by any other
corporation, business entity or person (other than a sale or conveyance in which
the Company continues as a holding company of an entity or entities that conduct
the business or businesses formerly conducted by the Company), or in case of a
reorganization (other than a reorganization under the United States Bankruptcy
Code) or liquidation of the Company, and if the provisions of Section 11 do not
apply, the Administrator, or the board of directors of any corporation assuming
the obligations of the Company, shall, have the power and discretion to
prescribe the terms and conditions for the exercise, or modification, of any
outstanding Awards granted hereunder. By way of illustration, and not by way of
limitation, the Administrator may provide for the complete or partial
acceleration of the dates of exercise of the Options, or may provide that such
Options will be exchanged or converted into options to acquire securities of the
surviving or acquiring corporation, or may provide for a payment or distribution
in respect of outstanding Options (or the portion thereof that is currently
exercisable) in cancellation thereof. The Administrator may remove restrictions
on Restricted Stock and may modify the performance requirements for any other
Awards. The Administrator may provide that Stock or other Awards granted
hereunder must be exercised in connection with the closing of such transaction,
and that if not so exercised such Awards will expire. Any such determinations by
the Administrator may be made generally with respect to all Participants, or may
be made on a case-by-case basis with respect to particular Participants. The
provisions of this Section 5 shall not apply to any transaction undertaken for
the purpose of reincorporating the Company under the laws of another
jurisdiction, if such transaction does not materially affect the beneficial
ownership of the Company’s capital stock.

 

-7-



--------------------------------------------------------------------------------



 



SECTION 6
PARTICIPATION
Participants in the Plan shall be those Employees, Directors, or Consultants
who, in the judgment of the Administrator, are performing, or during the term of
their incentive arrangement will perform, important services in the management,
operation and development of the Company, and significantly contribute, or are
expected to significantly contribute, to the achievement of long-term corporate
economic objectives. Participants may be granted from time to time one or more
Awards; provided, however, that the grant of each such Award shall be separately
approved by the Administrator, receipt of one such Award shall not result in
automatic receipt of any other Award, and written notice shall be given to such
person, specifying the terms, conditions, rights and duties related thereto; and
further provided that Incentive Stock Options shall not be granted to
(i) Consultants, (ii) part-time employees, (iii) Nonemployee Directors, or
(iv) Employees of any partnership or other entity which is included within the
definition of an Affiliated Corporation but whose employees are not permitted to
receive Incentive Stock Options under the Internal Revenue Code. Each
Participant shall enter into an agreement with the Company, in such form as the
Administrator shall determine and which is consistent with the provisions of the
Plan, specifying such terms, conditions, rights and duties. Awards shall be
deemed to be granted as of the date specified in the grant resolution of the
Administrator, which date shall be the date of any related agreement with the
Participant. In the event of any inconsistency between the provisions of the
Plan and any such agreement entered into hereunder, the provisions of the Plan
shall govern.
SECTION 7
STOCK OPTIONS TO EMPLOYEES AND CONSULTANTS
7.1 Grant of Options to Employees and Consultants. Coincident with or following
designation for participation in the Plan, a Participant (other than a
Nonemployee Director) may be granted one or more Options. The Administrator in
its sole discretion shall designate whether an Option is to be considered an
Incentive Stock Option or a Non-Statutory Option. The Administrator may grant
both an Incentive Stock Option and a Non-Statutory Option to the same
Participant at the same time or at different times. Incentive Stock Options and
Non-Statutory Options, whether granted at the same or different times, shall be
deemed to have been awarded in separate grants, shall be clearly identified, and
in no event shall the exercise of one Option affect the right to exercise any
other Option or affect the number of Shares for which any other Option may be
exercised.
7.2 Option Agreements. Each Option granted under the Plan shall be evidenced by
a Stock Option Agreement which shall be delivered by the Company to the
Participant to whom the Option is granted (the “Option Holder”). Except as
otherwise set forth in a Stock Option Agreement delivered to the Participant,
each Option shall be governed by the following terms and conditions, as well as
such other terms and conditions not inconsistent therewith as the Administrator
may consider appropriate in each case.

 

-8-



--------------------------------------------------------------------------------



 



(a) Number of Shares. Each Stock Option Agreement shall state that it covers a
specified number of Shares, as determined by the Administrator. To the extent
that the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Participant during any year (under all plans of the Company and any Affiliated
Corporation) exceeds $100,000, such Options shall be treated as not being
Incentive Stock Options. The foregoing shall be applied by taking Options into
account in the order in which they were granted. For the purposes of the
foregoing, the Fair Market Value of any Share shall be determined as of the time
the Option with respect to such Share is granted. In the event the foregoing
results in a portion of an Option designated as an Incentive Stock Option
exceeding the $100,000 limitation, only such excess shall be treated as not
being an Incentive Stock Option.
(b) Price. Except for the limitations on Incentive Stock Options set forth
below, the price at which each Share covered by an Option may be purchased shall
be determined in each case by the Administrator and set forth in the Stock
Option Agreement. In no event shall the Option Price for each Share covered by
an Option be less than the Fair Market Value of the Stock on the date the Option
is granted. Further, the Option Price for each Share covered by an Incentive
Stock Option granted to an Employee who then owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation of the Company must be at least 110% of the
Fair Market Value of the Stock subject to the Incentive Stock Option on the date
the Option is granted.
(c) Duration of Options. The Administrator shall determine the period of time
within which the Option may be exercised by the Option Holder (the “Option
Period”). The Option Period must expire, in all cases, not more than ten years
from the date an Option is granted; provided, however, that the Option Period of
an Incentive Stock Option granted to an Employee who then owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary corporation of the Company must expire not
more than five years from the date such Option is granted. Any Option Period
determined by the Administrator to be shorter than the ten or five-year term set
forth above, must be set forth in a Stock Option Agreement. Each Stock Option
Agreement shall also state the periods of time, if any, as determined by the
Administrator, when incremental portions of each Option shall vest. If any
Option is not exercised during its Option Period, it shall be deemed to have
been forfeited and of no further force or effect.
(d) Termination of Service, Retirement, Death or Disability. Except as otherwise
determined by the Administrator, each Option shall be governed by the following
terms with respect to the exercise of the Option if an Option Holder ceases to
be a Service Provider:
(i) If the Option Holder ceases to be a Service Provider within the Option
Period for cause, as determined by the Company, the Option shall thereafter be
void for all purposes. As used in this Section 7.2(d), “cause” shall mean (A) if
applicable, “cause” as defined on a written contract between the Option Holder
and the Company, or (B) in any other case, a gross violation, as determined by
the Company, of the Company’s established policies and procedures. The effect of
this Section 7.2(d)(i) shall be limited to determining the consequences of a
termination, and nothing in this Section 7.2(d)(i) shall restrict or otherwise
interfere with the Company’s discretion with respect to the termination of any
Service Provider.

 

-9-



--------------------------------------------------------------------------------



 



(ii) If the Option Holder ceases to be a Service Provider with the Company in a
manner determined by the Board, in its sole discretion, to constitute retirement
(which determination shall be communicated to the Option Holder within 10 days
of such termination), the Option may be exercised by the Option Holder, or in
the case of death, by the persons specified in clause (iii) of this
Section 7.2(d), within three months following his or her retirement if the
Option is an Incentive Stock Option or within twelve months following his or her
retirement if the Option is a Non-Statutory Stock Option (provided in each case
that such exercise must occur within the Option Period), but not thereafter. In
any such case, the Option may be exercised only as to the Shares as to which the
Option had become exercisable on or before the date the Option Holder ceases to
be a Service Provider.
(iii) If the Option Holder dies (A) while he or she is a Service Provider,
(B) within the three-month period referred to in clause (v) below, or (C) within
the three or twelve-month period referred to in clause (ii) above, the Option
may be exercised by those entitled to do so under the Option Holder’s will or by
the laws of descent and distribution within twelve months following the Option
Holder’s death (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the Shares as to which the Option had become exercisable on or before the
date the Option Holder ceased to be a Service Provider.
(iv) If the Option Holder becomes disabled (within the meaning of Section 22(e)
of the Internal Revenue Code) while a Service Provider, Incentive Stock Options
held by the Option Holder may be exercised by the Option Holder within twelve
months following the date the Option Holder ceases to be a Service Provider
(provided that such exercise must occur within the Option Period), but not
thereafter. If the Option Holder becomes disabled (within the meaning of Section
22(e) of the Internal Revenue Code) while a Service Provider or within
three-month period referred to in clause (v) below or within the twelve-month
period following his or her retirement as provided in clause (ii) above,
Non-Statutory Options held by the Option Holder may be exercised by the Option
Holder within twelve months following the date of the Option Holder’s disability
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date the Option
Holder ceased to be a Service Provider.
(v) If the Option Holder ceases to be a Service Provider within the Option
Period for any reason other than cause, retirement as provided in clause
(ii) above, disability as provided in clause (iv) above or the Option Holder’s
death, the Option may be exercised by the Option Holder within three months
following the date of such cessation (provided that such exercise must occur
within the Option Period), but not thereafter. In any such case, the Option may
be exercised only as to the Shares as to which the Option had become exercisable
on or before the date that the Option Holder ceases to be a Service Provider
(e) Exercise, Payments, etc.

 

-10-



--------------------------------------------------------------------------------



 



(i) The method for exercising each Option granted under the Plan shall be by
delivery to the Corporate Secretary of the Company or an agent designated
pursuant to Section 18 of a notice specifying the number of Shares with respect
to which such Option is exercised and payment of the Option Price. Such notice
shall be in a form satisfactory to the Administrator and shall specify the
particular Option (or portion thereof) which is being exercised and the number
of Shares with respect to which the Option is being exercised. The exercise of
the Option shall be deemed effective upon receipt of such notice by the
Corporate Secretary or a designated agent and payment to the Company. The
purchase of such Stock shall be deemed to take place at the principal office of
the Company upon delivery of such notice, at which time the purchase price of
the Stock shall be paid in full by any of the methods or any combination of the
methods set forth in (ii) below. A properly executed certificate or certificates
representing the Stock shall be issued by the Company and delivered to the
Option Holder. If certificates representing Stock are used to pay all or part of
the Option Price, separate certificates for the same number of shares of Stock
shall be issued by the Company and delivered to the Option Holder representing
each certificate used to pay the Option Price, and an additional certificate
shall be issued by the Company and delivered to the Option Holder representing
the additional shares, in excess of the Option Price, to which the Option Holder
is entitled as a result of the exercise of the Option.
(ii) The exercise price shall be paid by any of the following methods or any
combination of the following methods:
(A) in cash;
(B) by cashier’s check payable to the order of the Company;
(C) if authorized by the Administrator, in its sole discretion, by delivery to
the Company of certificates representing the number of Shares then owned by the
Option Holder, the Fair Market Value of which equals the purchase price of the
Stock purchased pursuant to the Option, properly endorsed for transfer to the
Company; provided however, that Shares used for this purpose must have been held
by the Option Holder for more than six months; and provided further that the
Fair Market Value of any Shares delivered in payment of the purchase price upon
exercise of the Option shall be the Fair Market Value as of the exercise date,
which shall be the date of delivery of the certificates for the Stock used as
payment of the Option Price;
(D) if authorized by the Administrator, in its sole discretion, and subject to
applicable law, including Section 402 of the Sarbanes-Oxley Act, by delivery by
a Participant (other than an Executive Officer or Director) to the Company of a
properly executed notice of exercise together with irrevocable instructions to a
broker to deliver to the Company promptly the amount of the proceeds of the sale
of all or a portion of the Stock or of a loan from the broker to the Option
Holder necessary to pay the exercise price; or
(E) if authorized by the Administrator, in its sole discretion, any combination
of these methods.
(iii) In the sole discretion of the Administrator, the Company may, subject to
applicable law, including Section 402 of the Sarbanes-Oxley Act, guaranty a
third-party loan obtained by a Participant (other than an Executive Officer or
Director) to pay part or all of the Option Price of the Shares provided that
such loan or the Company’s guaranty is secured by the Shares and the loan bears
interest at a market rate. The Company may not make or guaranty loans to
Executive Officers or Directors.

 

-11-



--------------------------------------------------------------------------------



 



(f) Date of Grant. An option shall be considered as having been granted on the
date specified in the grant resolution of the Administrator.
(g) Adjustment of Options. Subject to the limitations contained in Sections 7
and 15, the Administrator may make any adjustment in the Option Price, the
number of shares subject to, or the terms of, an outstanding Option and a
subsequent granting of an Option by amendment or by substitution of an
outstanding Option. Such amendment, substitution, or re-grant may result in
terms and conditions (including Option Price, number of shares covered, vesting
schedule or exercise period) that differ from the terms and conditions of the
original Option. This provision specifically authorizes the Administrator to
reprice outstanding Options. The Administrator may not, however, adversely
affect the rights of any Participant to previously granted Options without the
consent of such Participant. If such action is affected by amendment, the
effective date of such amendment shall be the date of the original grant.
SECTION 8
STOCK AWARDS
8.1 Awards Granted by Administrator. Coincident with or following designation
for participation in the Plan, a Participant (other than a Nonemployee Director)
may be granted one or more unrestricted Stock Awards or Restricted Stock Awards
consisting of Shares. A Stock Award may be paid by delivery of Stock, in cash or
in a combination of Stock and cash, as determined by the Administrator.
8.2 Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to such Participant under Section 8.1 shall be subject to such
restrictions, including but not limited to the Participant’s continuing to
perform as a Service Provider for a restriction period specified by the
Administrator, or the attainment of specified performance goals and objectives,
as may be established by the Administrator with respect to such Award. The
Administrator may, in its sole discretion, require different periods of service
or different performance goals and objectives with respect to (i) different
Participants, (ii) different Restricted Stock Awards, or (iii) separate,
designated portions of the Shares constituting a Restricted Stock Award.
8.3 Privileges of a Stockholder, Transferability. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by such Participant as a Stock Award under
this Section 8 upon the Participant’s becoming the holder of record of such
Stock; provided, however, that the Participant’s right to sell, encumber or
otherwise transfer Restricted Stock shall be subject to the limitations of
Section 12.2 hereof.
8.4 Enforcement of Restrictions. The Administrator may in its sole discretion
require one or more of the following methods of enforcing the restrictions
referred to in Section 8.2 and 8.3:
(a) placing a legend on the stock certificates referring to the restrictions as
follows:

 

-12-



--------------------------------------------------------------------------------



 



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND
TRANSFERABILITY RESTRICTIONS AS SET FROTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE SHAREHOLDER AND PURE CYCLE CORPORATION DATED  _____  . A COPY OF THE
RESTRICTED STOCK AGREEMENT IS ON FILE AT THE EXECUTIVE OFFICE OF PURE CYCLE
CORPORATION.
(b) requiring the Participant to keep the stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or
(c) requiring that the stock certificates, duly endorsed, be held in the custody
of a third party while the restrictions remain in effect.
8.5 Termination of Service, Death or Disability. In the event of the death or
disability (within the meaning of Section 22(e) of the Internal Revenue Code) of
a Participant, or the retirement of a Participant as provided in
Section 7.2(d)(ii), all service period and other restrictions applicable to
Restricted Stock Awards then held by him shall lapse, and such Awards shall
become fully nonforfeitable. Subject to Sections 5 and 10, in the event a
Participant ceases to be a Service Provider for any other reason, any Restricted
Stock Awards as to which the service period or other restrictions have not been
satisfied shall be forfeited.
SECTION 9
PERFORMANCE SHARES AND PERFORMANCE UNITS
9.1 Awards Granted by Administrator. Coincident with or following designation
for participation in the Plan, a Participant (other than a Nonemployee Director)
may be granted Performance Shares or Performance Units.
9.2 Amount of Award. The Administrator shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.
9.3 Communication of Award. Written notice of the maximum amount of a
Participant’s Award and the Performance Cycle determined by the Administrator
shall be given to a Participant as soon as practicable after approval of the
Award by the Administrator.
9.4 Amount of Award Payable. The Administrator shall establish maximum and
minimum performance targets to be achieved during the applicable Performance
Cycle. Performance targets established by the Administrator shall relate to
corporate, group, unit or individual performance and may be established in terms
of earnings, growth in earnings, ratios of earnings to equity or assets, or such
other measures or standards determined by the Administrator. Multiple
performance targets may be used and the components of multiple performance
targets may be given the same or different weighting in determining the amount
of an Award earned, and may relate to absolute performance or relative
performance measured against other groups, units, individuals or entities.
Achievement of the maximum performance target shall entitle the Participant to
payment (subject to Section 9.6) at the full or maximum amount specified with
respect to the Award; provided, however, that notwithstanding any other
provisions of this Plan, in the case of an Award of Performance Shares the
Administrator in its discretion may establish an upper limit on the amount
payable (whether in cash or Stock) as a result of the achievement of the maximum
performance target. The Administrator may also establish that a portion of a
full or maximum amount of a Participant’s Award will be paid (subject to
Section 9.6) for performance which exceeds the minimum performance target but
falls below the maximum performance target applicable to such Award.

 

-13-



--------------------------------------------------------------------------------



 



9.5 Adjustments. At any time prior to payment of a Performance Share or
Performance Unit Award, the Administrator may adjust previously established
performance targets or other terms and conditions to reflect events such as
changes in laws, regulations, or accounting practice, or mergers, acquisitions
or divestitures.
9.6 Payments of Awards. Following the conclusion of each Performance Cycle, the
Administrator shall determine the extent to which performance targets have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Cycle. The Administrator shall determine
what, if any, payment is due with respect to an Award and whether such payment
shall be made in cash, Stock or some combination. Payment shall be made in a
lump sum or installments, as determined by the Administrator, commencing as
promptly as practicable following the end of the applicable Performance Cycle,
subject to such terms and conditions and in such form as may be prescribed by
the Administrator; provided, however, that, subject to Section 20.4, all
payments shall be made no later than (i) March 15 of the year following the end
of the Performance Cycle if such Performance Cycle ends on or before August 31
of a year, or (ii) November 15 of the year following the end of the Performance
Cycle if such Performance Cycle ends on or after September 1 of a year.
9.7 Termination of Employment. If a Participant ceases to be a Service Provider
before the end of a Performance Cycle by reason of his death, disability as
provided in Section 7.2(d)(iv), or retirement as provided in Section 7.2(d)(ii),
the Performance Cycle for such Participant for the purpose of determining the
amount of the Award payable shall end at the end of the calendar quarter
immediately preceding the date on which such Participant ceased to be a Service
Provider. Subject to Section 20.4, the amount of an Award payable to a
Participant to whom the preceding sentence is applicable shall be paid at the
end of the Performance Cycle and shall be that fraction of the Award computed
pursuant to the preceding sentence the numerator of which is the number of
calendar quarters during the Performance Cycle during all of which said
Participant was a Service Provider and the denominator of which is the number of
full calendar quarters in the Performance Cycle. Upon any other termination of
Participant’s services as a Service Provider during a Performance Cycle,
participation in the Plan shall cease and all outstanding Awards of Performance
Shares or Performance Units to such Participant shall be canceled.
SECTION 10
FORMULA AWARDS TO DIRECTORS
10.1 Administrator. The Administrator shall have no authority, discretion or
power to select the Nonemployee Directors who will receive any Award, determine
the number of shares to be issued hereunder or the time at which such Awards are
to be granted, establish the duration of the Awards or alter any other terms or
conditions specified in the Plan, except in the sense of administering the Plan
pursuant to the provisions of the Plan.

 

-14-



--------------------------------------------------------------------------------



 



10.2 Number of Option Shares. Upon the initial election or appointment of a
Nonemployee Director to the Company’s Board, or upon the Effective Date,
whichever is later, the Nonemployee Director shall be granted a Non-Statutory
Option to purchase 5,000 Shares of Stock (subject to adjustment pursuant to
Section 4 hereof), which option shall become exercisable at the rate of 2,500
Shares of Stock on each of the first two anniversaries of the initial date of
grant. In addition, each Nonemployee Director shall be granted a Non-Statutory
Option to purchase 2,500 Shares of Stock (subject to adjustment pursuant to
Section 4 hereof) on the date of each annual meeting of the Company’s
stockholders held subsequent to such Nonemployee Director’s initial election or
appointment to the Board, provided the Nonemployee Director is reelected as a
Director at such annual meeting, which option shall be exercisable one year from
the date of grant. Options shall expire, to the extent not exercised, ten years
after the date on which day they were granted.
10.3 Price of Option Shares. The exercise price per Share for any Option granted
pursuant to this Section 10 shall be 100% of the Fair Market Value of the Stock
on the date on which the Nonemployee Director is granted the Option.
10.4 Option Termination. If the Nonemployee Director ceases to be a Director for
any reason, the Option may be exercised by the Nonemployee Director at any time
following the date of such cessation provided that such exercise must occur
prior to the Option expiration date. In any such case, the Option may be
exercised only as to the Shares as to which the Option had become exercisable on
or before the date that the Nonemployee Director ceased to be a Director.
10.5 Option Exercise. Options granted to Nonemployee Directors pursuant to this
Section 10 shall provide for exercise as set forth in Section 7.2(e).
10.6 Other Terms. Except for the limitations set forth in Sections 5, 10.2,
10.3, and 11, the terms and provisions of Options shall be as determined from
time to time by the Administrator, and Options issued may contain terms and
provisions different from other Options granted to the same or other Option
recipients. Options shall be evidenced by a Stock Option Agreement containing
such terms and provisions as the Administrator may determine, subject to the
provisions of the Plan.
10.7 Meeting of Board Committees. The Board (and not a committee of the Board),
in its sole discretion, may adopt one or more formulas that provide for granting
a specified Award to each Nonemployee Director for attendance at each meeting of
designated committees of the Board. The Board may adopt different formulas for
the various committees of the Board, and it may choose to adopt formulas for
some committees and not others. Further, any formula may provide for a different
grant to members of the committee charged with additional responsibilities on
the committee, such as the chairman.

 

-15-



--------------------------------------------------------------------------------



 



SECTION 11
CHANGE IN CONTROL
11.1 Options, Restricted Stock. In the event of a change in control of the
Company as defined in Section 11.3, then the Administrator may, in its sole
discretion, without obtaining stockholder approval, to the extent permitted in
Section 15, take any or all of the following actions: (a) accelerate the
exercise dates of any outstanding Options or make all such Options fully vested
and exercisable; (b) grant a cash bonus award to any Option Holder in an amount
necessary to pay the Option Price of all or any portion of the Options then held
by such Option Holder; (c) pay cash to any or all Option Holders in exchange for
the cancellation of their outstanding Options in an amount equal to the
difference between the Option Price of such Options and the greater of the
tender offer price for the underlying Stock or the Fair Market Value of the
Stock on the date of the cancellation of the Options; (d) make any other
adjustments or amendments to the outstanding Options; and (e) eliminate all
restrictions with respect to Restricted Stock and deliver Shares free of
restrictive legends to any Participant; provided, however, that the
Administrator shall not make any adjustment or amendment that would constitute a
“modification” of an Option, as such term is used in Internal Revenue Code
regulation § 1.409A-1(b)(5)(v), that would result in such Option being subject
to additional tax pursuant to Section 409A of the Internal Revenue Code.
11.2 Performance Shares and Performance Units. Under the circumstances described
in Section 11.1, the Administrator may, in its sole discretion, and without
obtaining stockholder approval, to the extent permitted in Section 15, provide
for payment of outstanding Performance Shares and Performance Units at the
maximum award level or any percentage thereof; provided, however, that to the
extent permitted by § 20.4 herein, all payments shall be made no later than
(i) March 15 of the year following the end of the Performance Cycle to which the
Performance Shares or Performance Units relate if such Performance Cycle ends on
or before August 31 of a year, or (ii) November 15 of the year following the end
of the Performance Cycle to which the Performance Shares or Performance Units
relate if such Performance Cycle ends on or after September 1 of a year.
11.3 Definition. For purposes of the Plan, a “change in control” shall be deemed
to have occurred if: (a) any “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 33-1/3% of the then outstanding voting
stock of the Company; or (b) at any time during any period of three consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority thereof; or (c) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.

 

-16-



--------------------------------------------------------------------------------



 



SECTION 12
CONTINUATION OF SERVICES; TRANSFERABILITY
12.1 Continuation of Services. Nothing contained in the Plan or in any Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of his or her services as a Service Provider, or interfere
in any way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an Award. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of Participant’s services as a Service Provider shall
be determined by the Administrator at the time of such leave in accordance with
then current laws and regulations.
12.2 Nontransferability. Except as provided in Section 12.3, no right or
interest of any Participant in an Award granted pursuant to the Plan shall be
assignable or transferable during the lifetime of the Participant, except (if
otherwise permitted under Section 12.4) pursuant to a domestic relations order,
either voluntarily or involuntarily, or be subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy. In the event of a Participant’s
death, a Participant’s rights and interests in Options shall, if otherwise
permitted under Section 12.4, be transferable by testamentary will or the laws
of descent and distribution, and payment of any amounts due under the Plan shall
be made to, and exercise of any Options may be made by, the Participant’s legal
representatives, heirs or legatees. If, in the opinion of the Administrator, a
person entitled to payments or to exercise rights with respect to the Plan is
disabled from caring for his or her affairs because of mental condition,
physical condition or age, payment due such person may be made to, and such
rights shall be exercised by, such person’s guardian, conservator or other legal
personal representative upon furnishing the Administrator with evidence
satisfactory to the Administrator of such status. Transfers shall not be deemed
to include transfers to the Company or “cashless exercise” procedures with third
parties who provide financing for the purpose of (or who otherwise facilitate)
the exercise of Awards consistent with applicable laws and the authorization of
the Administrator.
12.3 Permitted Transfers. Pursuant to conditions and procedures established by
the Administrator from time to time, the Administrator may permit Awards (other
than Incentive Stock Options) to be transferred to, exercised by and paid to
certain persons or entities related to a Participant, including but not limited
to members of the Participant’s immediate family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s immediate family and/or charitable institutions. In the case
of initial Awards, at the request of the Participant, the Administrator may
permit the naming of the related person or entity as the Award recipient. Any
permitted transfer shall be subject to the condition that the Administrator
receive evidence satisfactory to it that the transfer is being made for estate
and/or tax planning purposes on a gratuitous or donative basis and without
consideration (other than nominal consideration).

 

-17-



--------------------------------------------------------------------------------



 



12.4 Limitations on Incentive Stock Options. Notwithstanding anything in this
Agreement (or in any Stock Option Agreement evidencing the grant of an Option
hereunder) to the contrary, Incentive Stock Options shall be transferable only
to the extent permitted by Section 422 of the Internal Revenue Code and the
treasury regulations thereunder without affecting the Option’s qualification
under Section 422 as an Incentive Stock Option.
SECTION 13
GENERAL RESTRICTIONS
13.1 Investment Representations. The Company may require any person to whom an
Option or other Award is granted, as a condition of exercising such Option or
receiving Stock under the Award, to give written assurances in substance and
form satisfactory to the Company and its counsel to the effect that such person
is acquiring the Stock subject to the Option or the Award for his own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and applicable state securities
laws. Legends evidencing such restrictions may be placed on the certificates
evidencing the Stock.
13.2 Compliance with Securities Laws. Each Award shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the Shares subject to such Award upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of Shares thereunder, such Award
may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Administrator. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.
13.3 Stock Restriction Agreement. The Administrator may provide that shares of
Stock issuable pursuant to an Award shall, under certain conditions, be subject
to restrictions whereby the Company has a right of first refusal with respect to
such shares or a right or obligation to repurchase all or a portion of such
shares, which restrictions may survive a Participant’s cessation or termination
as a Service Provider.
13.4 Stockholder Privileges. No Award Holder shall have any rights as a
stockholder with respect to any Shares covered by an Award until the Award
Holder becomes the holder of record of such Stock, and no adjustments shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Award Holder becomes the holder of record of
such Stock, except as provided in Section 4.
SECTION 14
OTHER EMPLOYEE BENEFITS
The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant or vesting of any other Award
shall not constitute “earnings” with respect to which any other benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

 

-18-



--------------------------------------------------------------------------------



 



SECTION 15
PLAN AMENDMENT, MODIFICATION AND TERMINATION
The Board may at any time terminate, and from time-to-time may amend or modify,
the Plan; provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the stockholders
if stockholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that stockholder approval is otherwise necessary or
desirable.
No amendment, modification or termination of the Plan shall in any manner
adversely affect any Awards theretofore granted under the Plan, without the
consent of the Participant holding such Awards.
SECTION 16
WITHHOLDING
16.1 Withholding Requirement. The Company’s obligations to deliver Shares upon
the exercise of an Option, or upon the vesting of any other Award, shall be
subject to the Participant’s satisfaction of all applicable federal, state and
local income and other tax withholding requirements. The Company may defer
exercise of an Award unless indemnified by the Participants to the
Administrator’s satisfaction against the payment of any such amount. Further,
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind due to the Participant by the Company.
16.2 Withholding with Stock. At the time the Administrator grants an Award, it
may, in its sole discretion, grant the Participant an election to pay all such
amounts of tax withholding, or any part thereof, by electing to transfer to the
Company, or to have the Company withhold from Shares otherwise issuable to the
Participant, Shares having a value equal to the amount required to be withheld
or such lesser amount as may be elected by the Participant. All elections shall
be subject to the approval or disapproval of the Administrator. The value of
Shares to be withheld shall be based on the Fair Market Value of the Stock on
the date that the amount of tax to be withheld is to be determined (the “Tax
Date”). Any such elections by Participants to have Shares withheld for this
purpose will be subject to the following restrictions:
(a) All elections must be made prior to the Tax Date;
(b) All elections shall be irrevocable; and
(c) If the Participant is an “officer” or “director” of the Company within the
meaning of Section 16 of the Exchange Act, the Participant must satisfy the
requirements of such Section 16 and any applicable rules thereunder with respect
to the use of Stock to satisfy such tax withholding obligation.

 

-19-



--------------------------------------------------------------------------------



 



16.3 Incentive Options. In the event that an Option Holder makes a disposition
(as defined in Section 424(c) of the Internal Revenue Code) of any Stock
acquired pursuant to the exercise of an Incentive Stock Option prior to the
later of (i) the expiration of two years from the date on which the Incentive
Stock Option was granted or (ii) the expiration of one year from the date on
which the Option was exercised, the Option Holder shall send written notice to
the Company at its principal office (Attention: Corporate Secretary) of the date
of such disposition, the number of shares disposed of, the amount of proceeds
received from such disposition, and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by
applicable federal and state income tax laws.
SECTION 17
SECTION 162(M) PROVISIONS
17.1 Limitations. Notwithstanding any other provision of this Plan, if the
Administrator determines at the time any Stock Award or Performance Award is
granted to a Participant that such Participant is, or is likely to be at the
time he or she recognizes income for federal income tax purposes in connection
with such Award, a “covered employee” within the meaning of 162(m)(3) of the
Internal Revenue Code, then the Administrator, may provide that this Section 17
is applicable to such Award.
17.2 Performance Goals. If an Award is subject to this Section 17, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Administrator, which
shall be based on the attainment of one or any combination of the following:
specified levels of earnings per share from continuing operations, operating
income, revenues, gross margin, return on operating assets, return on equity,
economic value added, stock price appreciation, total stockholder return
(measured in terms of stock price appreciation and dividend growth), or cost
control, of the Company or Affiliated Corporation (or any division thereof) for
or within which the Participant is primarily employed. Such performance goals
also may be based upon the attaining of specified levels of Company performance
under one or more of the measures described above relative to the performance of
other corporations. Such performance goals shall be set by the Administrator
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Internal Revenue Code and the regulations
thereunder.
17.3 Adjustments. Notwithstanding any provision of the Plan other than
Sections 5 and 11, with respect to any Award that is subject to this Section 17,
the Administrator may not adjust upwards the amount payable pursuant to such
Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.
17.4 Other Restrictions. The Administrator shall have the power to impose such
other restrictions on Awards subject to this Section 17 as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(B) of
the Internal Revenue Code or any successor thereto.

 

-20-



--------------------------------------------------------------------------------



 



SECTION 18
BROKERAGE ARRANGEMENTS
The Administrator, in its discretion, may enter into arrangements with one or
more banks, brokers or other financial institutions to facilitate the exercise
of Options or the disposition of Shares acquired upon exercise of Stock Options,
including, without limitation, arrangements for the simultaneous exercise of
Stock Options and sale of the Shares acquired upon such exercise.
SECTION 19
NONEXCLUSIVITY OF THE PLAN
Neither the adoption of the Plan by the Board nor the submission of the Plan to
stockholders of the Company for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to Employees or Consultants generally, or to any class or group
of Employees or Consultants, which the Company or any Affiliated Corporation now
has lawfully put into effect, including, without limitation, any retirement,
pension, savings and stock purchase plan, insurance, death and disability
benefits and executive short-term incentive plans.
SECTION 20
REQUIREMENTS OF LAW
20.1 Requirements of Law. The issuance of Stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules and regulations.
20.2 Rule 16b-3. Transactions under the Plan and within the scope of Rule 16b-3
of the Exchange Act are intended to comply with all applicable conditions of
Rule 16b-3. To the extent any provision of the Plan or any action by the
Administrator under the Plan fails to so comply, such provision or action shall,
without further action by any person, be deemed to be automatically amended to
the extent necessary to effect compliance with Rule 16b-3; provided, however,
that if such provision or action cannot be amended to effect such compliance,
such provision or action shall be deemed null and void to the extent permitted
by law and deemed advisable by the Administrator.
20.3 Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.
20.4 Specified Employees Under Regulation 409A. For purposes of this Plan, the
term “termination of employment” shall mean, with respect to any Award that
constitutes a deferral of compensation within the meaning of Section 409A of the
Internal Revenue Code, “separation from service” within the meaning of
Section 409A of the Internal Revenue Code. Payment of any amount due a
Participant after a termination of employment with the Company shall generally
be made as soon as practical after such termination. However, if a Participant
is a “specified employee” on the date of his or her termination of employment,
as that term is defined under Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i) of
the Internal Revenue Code, then, to the extent necessary to avoid imposition of
additional taxes and interest under Section 409A of the Internal Revenue Code,
any such payment shall be made on the date that is the earliest of: (i) six
(6) months after the Participant’s termination of employment, (ii) the
Participant’s date of death, if applicable, or (iii) such other earliest date
for which such payment will not be subject to the constructive receipt,
interest, and additional tax provisions of Section 409A of the Internal Revenue
Code.

 

-21-



--------------------------------------------------------------------------------



 



20.5 Regulation 409A. The payments and benefits payable under the Plan are
intended to not be subject to the additional tax imposed pursuant to
Section 409A of the Internal Revenue Code, and the Plan shall be construed in
accordance with such intent.
SECTION 21
DURATION OF THE PLAN
No Award shall be granted under the Plan after ten years from the Effective
Date; provided, however, that any Award theretofore granted may, and the
authority of the Board or the Administrator to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under any such Award shall, extend beyond such date.
Dated: November 12, 2007

              PURE CYCLE CORPORATION
 
       
 
  By:   /s/ Mark W. Harding
 
       
 
      Mark W. Harding
President

 

-22-